                                                                                Case 4:17-cv-02429-SBA Document 75 Filed 02/20/19 Page 1 of 5




                                                                       1
                                                                         Ronald H. Freshman, Esq. (SBN 225136)
                                                                         Kimberly Cromwell, in pro per c/o
                                                                       2 LAW OFFICES OF RONALD H. FRESHMAN
                                                                         222 West 6th Street, Suite 400
                                                                       3
                                                                         San Pedro, CA 90731
                                                                       4 Telephone: (858) 756-8288
                                                                         Facsimile: (858) 964-1728
                                                                       5
                                                                       6   Ronald H. Freshman, Associated Attorney for Kimberly Cromwell; Attorney for
                                                                           William Paatalo; Kimberly Cromwell, pro per
                                                                       7
                                                                       8                             UNITED STATES DISTRICT COURT
                                                                       9                          NORTHERN DISTRICT OF CALIFORNIA
Law Offices of Ronald H. Freshman




                                                                      10
                                    222 West 6th Street, Suite 400.




                                                                      11
                                                                         KIMBERLY CROMWELL; WILLIAM                       Case No.: 4:17-cv-02429-DMR
                                        San Pedro, CA 90731




                                                                      12 PAATALO,
                                         Tel. (858) 756-8288




                                                                                                                          Hon. Judge Donna M. Ryu
                                                                      13                    Plaintiffs,                   RESPONSE TO COURT’S
                                                                      14                                                  ORDER TO SHOW CAUSE AS
                                                                           v.                                             TO WHY MATTER SHOULD
                                                                      15
                                                                                                                          NOT BE DISMISSED
                                                                      16 CERTIFIED FORENSIC LOAN
                                                                         AUDITORS, LLC; ANDREW P.
                                                                      17 LEHMAN, AND DOES 1 THROUGH 10
                                                                      18 INCLUSIVE,
                                                                      19                  Defendants.
                                                                      20            Plaintiffs Kimberly Cromwell, in pro per, and William Paatalo, submit their Reply
                                                                      21   through Mr. Freshman, Counsel for Mr. Paatalo, and associated counsel for Ms.
                                                                      22   Cromwell, to this Court’s Order to Show Cause why the matter should not be dismissed.
                                                                      23   Plaintiff’s oppose the dismissal of this action on the basis that Ms. Cromwell was never
                                                                      24   served the Magistrate’s Report and Recommendation (or reassignment of this matter),
                                                                      25   though she was properly served by the Court on prior pleadings and orders. Therefore
                                                                      26   Ms. Cromwell was prejudiced from responding with an opposition to the Magistrate’s
                                                                      27   Findings.
                                                                      28
                                                                                                      -1-
                                                                           REPLY TO ORDER TO SHOW CAUSE AS TO WHY MATTER SHOULD NOT
                                                                                                 BE DISMISSED
                                                                             Case 4:17-cv-02429-SBA Document 75 Filed 02/20/19 Page 2 of 5




                                                                       1          Mr. Freshman is an associated attorney who files, and appears on behalf of Ms.
                                                                       2   Cromwell but is not in fact, her attorney. She is and has always represented herself as in
                                                                       3   pro per, which the Court had recognized but for some explicable reason, stopped doing
                                                                       4   so. (Cromwell Decl., ¶ 5)
                                                                       5          On May 31, 2017 the Court addressed a letter to Ms. Cromwell, and Mr. Freshman,
                                                                       6   in which the letter was then served on Ms. Cromwell. (Cromwell Decl., ¶ 4, Exh. 1, Doc.
                                                                       7   # 8)
                                                                       8          On July 27, 2017 the Court served Ms. Cromwell the order setting the Case
                                                                       9   Management and ADR schedule. (Cromwell Decl., ¶ 4, Exh. 2, Doc. # 13)
Law Offices of Ronald H. Freshman




                                                                      10          On November 28 ,2017, Ms. Cromwell was served the Clerk’s Notice of Entry of
                                    222 West 6th Street, Suite 400.




                                                                      11   Default for Mr. Lehman and CLFA. (Cromwell Decl., ¶ 4, Exh. 3 and 4, Docs. ## 29,
                                        San Pedro, CA 90731
                                         Tel. (858) 756-8288




                                                                      12   30-1 referencing # 30)
                                                                      13           While Mr. Lehman sought to be allowed to file and be noticed through Pacer, Ms.
                                                                      14   Cromwell has not.     Every paper has noticed the Court that Mr. Freshman is associated,
                                                                      15   but that Ms. Cromwell is specifically, in pro per. The record is absent of any substitution
                                                                      16   of attorney, or request that notices be served on Mr. Freshman; the caption page says in
                                                                      17   c/o but does not request service through or on him. Therefore, she was entitled to notice
                                                                      18   and service of the Magistrates Report and Recommendation, which she did not receive
                                                                      19   and was thereafter, deprived of objection to said report. (Doc. # 71, filed on Jan. 10,
                                                                      20   2019) Ms. Cromwell requests time to file an objection. (Cromwell Decl., ¶ 7)
                                                                      21           The Magistrate Judge’s acts in regards to Mr. Lehman’s motion to set aside the
                                                                      22   default was confusing. At the hearing on August 30, 2018, she stated she would grant the
                                                                      23   motion and issue an order. But no order was forth coming. On October 9, 2018, a letter
                                                                      24   was sent to the judge, outlining the confusion surrounding whether the default was being
                                                                      25   set aside or not as the court had set a second hearing on the motion to set aside the default.
                                                                      26   (Cromwell Decl., ¶ 6, Doc. # 64, as Exh. 5) Not only did Mr. Lehman delay and delay,
                                                                      27   then the Court delayed having the default set aside and having Mr. Lehman answer the
                                                                      28
                                                                                                      -2-
                                                                           REPLY TO ORDER TO SHOW CAUSE AS TO WHY MATTER SHOULD NOT
                                                                                                 BE DISMISSED
                                                                             Case 4:17-cv-02429-SBA Document 75 Filed 02/20/19 Page 3 of 5




                                                                       1   complaint. Plaintiffs were prejudiced with this unusual and confusing delay from the
                                                                       2   Court. Respectfully, no decision on the default judgment in regards to Mr. Lehman should
                                                                       3   be made until this issue is determined. If the default is being set aside, then motion for a
                                                                       4   default judgement would be moot as to Mr. Lehman and Plaintiffs should be allowed
                                                                       5   litigate these issues on the merits. It is procedurally improper and would be judicial error
                                                                       6   to decide the issue of the default judgment knowing it is setting aside the default against
                                                                       7   Mr. Lehman.
                                                                       8          The court held the default judgment should be denied as to the damages, because
                                                                       9   it found that no damages could be awarded. That is prejudicial and in error; a full
Law Offices of Ronald H. Freshman




                                                                      10   investigation through this litigation could and most likely, will affect Plaintiffs claim for
                                    222 West 6th Street, Suite 400.




                                                                      11   damages. Either the matter is to be settled on the merits, or not. It is prejudicial and unfair
                                        San Pedro, CA 90731
                                         Tel. (858) 756-8288




                                                                      12   to state that the default should be set aside for Mr. Lehman because the matter should be
                                                                      13   decided on the merits, then deny Plaintiffs the benefit of a full evidentiary investigation
                                                                      14   of the issues to better plead their damages based on a default judgement that should,
                                                                      15   procedurally, moot the default judgment as to Mr. Lehman.
                                                                      16          By moving forward with denying the default judgment, and a dismissal, Plaintiffs
                                                                      17   have been deprived of amending their complaint. If the law does not hold for damages
                                                                      18   for the copyright infringement, then Plaintiffs should be allowed to amend their
                                                                      19   complaint to provide further factual allegations to support their right to relief from the
                                                                      20   defendant’s acts.
                                                                      21          Which leads back to the court’s finding that the copyright act holds the exclusive
                                                                      22   remedy for copyright infringement, further holding since the negligence claim premised
                                                                      23   on the same facts of the copyright infringement, it was pre-empted by the copyright act.
                                                                      24   Respectfully, the Judge missed the actual allegation of the complaint. The negligence
                                                                      25   claim was not based on the copyright infringement, the negligence claim was based on
                                                                      26   defendant’s distribution of the eBook for free which eviscerated Plaintiffs market for the
                                                                      27
                                                                      28
                                                                                                      -3-
                                                                           REPLY TO ORDER TO SHOW CAUSE AS TO WHY MATTER SHOULD NOT
                                                                                                 BE DISMISSED
                                                                             Case 4:17-cv-02429-SBA Document 75 Filed 02/20/19 Page 4 of 5




                                                                       1   eBook and destroyed their ability to recoup their investment. (Doc. 1, ¶ 60- stating
                                                                       2   Plaintiffs were seeking damages for distribution of eBook as a “free article.”)
                                                                       3          Under California law, Civil Code § 714(a) every person has a general duty to
                                                                       4   exercise due care. Although it is true that some exceptions have been made to the general
                                                                       5   principle that a person is liable for injuries caused by his failure to exercise reasonable
                                                                       6   care in the circumstances, it is clear that in the absence of statutory provision declaring
                                                                       7   an exception to the fundamental principle enunciated by section 1714 of the Civil Code,
                                                                       8   no such exception should be made unless clearly supported by public policy.” (Rowland
                                                                       9   v. Christian (1968) 69 Cal.2d 108, 112 [70 Cal.Rptr. 97, 443 P.2d 561]. ‘The elements
Law Offices of Ronald H. Freshman




                                                                      10   of a cause of action for negligence are well established. They are “(a) a legal duty to use
                                    222 West 6th Street, Suite 400.




                                                                      11   due care; (b) a breach of such legal duty; [and] (c) the breach as the proximate or legal
                                        San Pedro, CA 90731
                                         Tel. (858) 756-8288




                                                                      12   cause of the resulting injury.” ’ ” (Ladd v. County of San Mateo (1996) 12 Cal.4th 913,
                                                                      13   917 [50 Cal.Rptr.2d 309, 911 P.2d 496].) This is even more relevant in regards to Mr.
                                                                      14   Lehman because he bases his business on eBooks as well, and therefore, he had the
                                                                      15   foresight to recognize that by distributing the eBook for free, he was in fact, eviscerating
                                                                      16   Plaintiff’s ability to recoup their investment into development of the book. Rowland v.
                                                                      17   Christian, supra at p. 113. Whether the eBook was copyrighted or not, he had no legal
                                                                      18   right to distribute the Plaintiffs property for free. There are several issues with the Report
                                                                      19   and Recommendations, and therefore, Ms. Cromwell respectfully requests time to
                                                                      20   provide a brief objecting to the Magistrate’s Findings and Recommendations, in which
                                                                      21   she can better support the error in holding the negligence claim is pre-empted or that
                                                                      22   Plaintiffs did not properly support their claim for damages.
                                                                      23
                                                                      24   Dated: February 20, 2019            /s/Ronald H. Freshman
                                                                      25                                       Ronald H. Freshman,
                                                                                                               Attorney for William Paatalo;
                                                                      26                                       Associated Attorney for Kimberly Cromwell,
                                                                      27                                       Plaintiff in pro per

                                                                      28
                                                                                                      -4-
                                                                           REPLY TO ORDER TO SHOW CAUSE AS TO WHY MATTER SHOULD NOT
                                                                                                 BE DISMISSED
                                                                             Case 4:17-cv-02429-SBA Document 75 Filed 02/20/19 Page 5 of 5




                                                                       1
                                                                                                   CERTIFICATE OF SERVICE
                                                                                          USDC Northern District Case No.: 4:17-cv-02429-DMR
                                                                       2
                                                                                 I am employed in the County of Los Angeles, State of California. I am over the
                                                                       3
                                                                         age of 18 years and not a party to the within action. My business address is 222 West 6th
                                                                       4 Street, Suite 400, San Pedro, CA 90731. On February 20, 2019, I served the foregoing
                                                                         document described as RESPONSE TO COURT’S ORDER TO SHOW CAUSE AS
                                                                       5 TO WHY MATTER SHOULD NOT BE DISMISSED on the interested parties in
                                                                       6 this action.
                                                                       7  X BY CM/ECF NOTICE OF ELECTRONIC FILING: I caused said document(s)
                                                                       8
                                                                         to be served by means of this Court’s electronic transmission of the Notice of
                                                                         Electronic Filing to the parties and/or counsel who are registered CM/ECF users, set
                                                                       9 forth in the service list obtained from this Court:
Law Offices of Ronald H. Freshman




                                                                      10
                                                                                                        ANDREW P. LEHMAN
                                    222 West 6th Street, Suite 400.




                                                                      11                                     94 Bayou Lane
                                                                                                         Kemah, Texas 77565
                                        San Pedro, CA 90731
                                         Tel. (858) 756-8288




                                                                      12
                                                                                                 andrew@certifiedforensicloanauditors.com
                                                                      13                                     Plaintiff, pro se
                                                                      14
                                                                           X BY UNITED STATES MAIL: I am "readily familiar" with the practice of
                                                                      15   collection and processing correspondence for mailing. Under that practice, it would be
                                                                           deposited in a box or other facility regularly maintained by the United States Postal
                                                                      16
                                                                           Service with First-Class postage thereon fully prepaid that same day at San Pedro
                                                                      17   California, in the ordinary course of business. I am aware that on motion of party
                                                                           served, service is presumed invalid if postal cancellation date or postage meter date is
                                                                      18   more than one day after date of deposit for mailing in affidavit.
                                                                      19
                                                                                                   Certified Forensic Loan Auditors, LLC
                                                                      20                               ATTN: EDGAR B PEASE, III
                                                                      21                           13101 W. Washington Blvd., Suite 444
                                                                                                           Los Angeles, CA 90066
                                                                      22
                                                                      23     X     (Federal) I declare that I am employed in the office of a member of the Bar of
                                                                           this Court, at whose direction the service was made.
                                                                      24
                                                                      25         Executed on February 20, 2019, at San Pedro, California.

                                                                      26                                         /s/ Melissa Alvarez
                                                                      27                                       MELISSA ALVAREZ
                                                                      28
                                                                                                      -5-
                                                                           REPLY TO ORDER TO SHOW CAUSE AS TO WHY MATTER SHOULD NOT
                                                                                                 BE DISMISSED
